UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4299



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

HOWARD C. GUTHRIE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-95-171)


Submitted:   September 20, 1996           Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert E. Frank, Norfolk, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Arenda L. Wright Allen, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Howard C. Guthrie pled guilty to one count of receiving mate-

rials involving the sexual exploitation of minors, 18 U.S.C.A. §

2252(a)(2) (West Supp. 1996), and a second count of possession of
materials involving the sexual exploitation of minors. 18 U.S.C.A.

§ 2252(a)(4)(B) (West Supp. 1996). He appeals his 24-month sen-

tence, contending that the district court erred in determining that

three prior sentences for driving under the influence were separate

offenses rather than related offenses. Finding no error, we affirm.

        Guthrie was arrested for driving under the influence on June
14, 1989, again on July 3, 1989, and once more on July 4, 1989. He

was sentenced for the last two convictions on the same day, but the

cases were not consolidated. Prior sentences may not be treated as

one in determining a defendant's criminal history if they were for
offenses separated by an intervening arrest. USSG § 4A1.2, comment.

(n.3).* Because Guthrie's three DUI sentences were for offenses
which were separated by intervening arrests, the district court did

not err in finding that they were unrelated cases and assigning one
criminal history point for each.

        The sentence imposed by the district court is therefore af-

firmed. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



    *
     United States Sentencing Commission, Guidelines Manual (Nov.
1995).

                                   2
    AFFIRMED




3